  Case 1:20-cv-17806-RBK-JS Document 1 Filed 12/02/20 Page 1 of 5 PageID: 1




Gregory J. Gorski
GORSKI LAW, PLLC
1635 Market St., Suite 1600
Philadelphia, PA 19103
215-330-2100

Attorneys for Plaintiff

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                                   )
 ROBERT EVERETT BAUGH, JR.,                        )
                                                   )   Civil Action No.
          Plaintiff,                               )
                                                   )
 v.                                                )                  COMPLAINT
                                                   )
 TD BANK USA, N.A.,                                )           JURY TRIAL DEMANDED
                                                   )
          Defendant.                               )              NON-ARBITRATION
                                                   )

                                  U   PRELIMINARY STATEMENT

          1.      Plaintiff, Robert Everett Baugh, Jr. brings this civil action for damages against

Defendant TD Bank USA, N.A. (“TD Bank”) for violations of the Electronic Funds Transfer Act

(“EFTA”), 15 U.S.C. §1693, et seq. and other common law claims.

                                               U   THE PARTIES

          2.      Plaintiff Robert Everett Baugh, Jr. is an adult individual residing in Marlton, New

Jersey.

          3.      TD Bank is a national bank registered to conduct business in the State of New

Jersey.
  Case 1:20-cv-17806-RBK-JS Document 1 Filed 12/02/20 Page 2 of 5 PageID: 2




                                          U   JURISDICTION & VENUE

        4.     This Court possesses federal question jurisdiction pursuant to 28 U.S.C. §1331 as

this matter is an action arising under the laws of the United States.

        5.     Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(1) & (2) because a

substantial part of the events or omissions giving rise to this action occurred in the District of New

Jersey, and Defendant possess sufficient contacts with this District to be deemed to reside in this

District.

                                      U   FACTUAL ALLEGATIONS

        6.     Mr. Baugh is a “consumer” and “person” as those term are defined by EFTA. 15

U.S.C. §1693a(6).

        7.     TD Bank is “financial institution” as that term is defined by EFTA. 15 U.S.C.

§1693a(9).

        8.     Mr. Baugh possesses a demand deposit account with TD Bank which is an

“account” as that term is defined by EFTA. 15 U.S.C. §1693a(2).

        9.     On or around February 24, 2020, Mr. Baugh’s debit card was stolen and an

unauthorized ATM withdrawal was performed from Mr. Baugh’s account totaling $200.99.

        10.    On or about February 25, 2020, upon discovering that the debit card was stolen,

Mr. Baugh promptly contacted TD Bank to report the stolen debit card and provided TD Bank

with notice of the unauthorized electronic fund transfer from his account.

        11.    TD Bank’s terms of service limit Mr. Baugh’s liability for unauthorized electronic

funds transfers as a result of fraud such that Mr. Baugh was entitled to be recredited the full amount

of any fraudulent or unauthorized electronic transfers.




                                                     2
  Case 1:20-cv-17806-RBK-JS Document 1 Filed 12/02/20 Page 3 of 5 PageID: 3




       12.     On or about April 3, 2020, TD Bank sent Mr. Baugh correspondence refusing to

honor the terms of service and credit Mr. Baugh’s account for the unauthorized fund transfer.

       13.     TD Bank failed to perform good faith investigations of the unauthorized electronic

fund transfer, had no reasonable basis to conclude that the transfer was not in error, and further

failed to provide Mr. Baugh with an explanation of its findings.

       14.     Notwithstanding the above, on or about May 18, 2020, Mr. Baugh contacted TD

Bank again to dispute the unauthorized electronic transfer.

       15.     TD Bank, once again, failed to perform good faith investigations of the

unauthorized electronic fund transfer, had no reasonable basis to conclude that the transfer was not

in error, and further failed to provide Mr. Baugh with an explanation of its findings.

       16.     TD Bank further knowingly and willfully concluded that the unauthorized

electronic transfer was not in error when such conclusion could not reasonably have been drawn

from the evidence available to TD Bank at the time of the investigations.

       17.     TD Bank violated the terms of its service agreement with Mr. Baugh by failing to

recredit Mr. Baugh’s account with the funds that were fraudulently transferred.

       18.     TD Bank knew or should have known that its actions violated the EFTA.

Additionally, TD Bank could have taken the steps necessary to bring its agent’s actions within

compliance of this statute, but neglected to do so and failed to adequately review those actions to

insure compliance with said laws.

       19.     Mr. Baugh has suffered actual injuries as result of Defendant’s conduct described

above including but not limited to: ascertainable loss of monetary funds, financial hardship, harm

to reputation, lost time spent disputing, humiliation, embarrassment, and emotional distress.




                                                 3
  Case 1:20-cv-17806-RBK-JS Document 1 Filed 12/02/20 Page 4 of 5 PageID: 4




       20.       Defendant was acting by and through its agents, servants and/or employees who

were acting within the course and scope of their agency or employment, and under the direct

supervision and control of each Defendant at all times relevant hereto.

                               COUNT I - VIOLATIONS OF EFTA

       21.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       22.       TD Bank violated EFTA by negligently and willfully failing to conduct a good faith

investigation without a reasonable basis for concluding Mr. Baugh’s account was not in error as

described above. 15 U.S.C. § 1693f(e)(1)(A) & 1693f(e)(1)(B).

       23.       TD Bank further violated EFTA by knowingly and willfully concluding that Mr.

Baugh’s account was not in error when such a conclusion could not be drawn from evidence

available at the time of its investigations. 15 U.S.C. § 1693f(e)(2).

       24.       The conduct of TD Bank was absent bona fide error and a direct and proximate

cause and/or substantial factor in causing the injuries to Mr. Baugh as described above.

       25.       As a result of the violations of the EFTA by TD Bank identified herein, the

Defendant is liable to Mr. Baugh for damages to include: statutory damages, actual damages, treble

damages, costs of this action and attorney’s fees. 15 U.S.C. §§1693f(e) & 1693m.

                             COUNT II – BREACH OF CONTRACT

       26.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       27.       TD Bank’s terms of service are an agreement with Mr. Baugh which includes

essential terms that require TD Bank to recredit Mr. Baugh for any transfers that were the result of

unauthorized or fraudulent use of his checking account with TD Bank.


                                                  4
  Case 1:20-cv-17806-RBK-JS Document 1 Filed 12/02/20 Page 5 of 5 PageID: 5




       28.     TD Bank breached its agreement with Mr. Baugh by failing to recredit Mr. Baugh

for the unauthorized electronic fund transfer after Mr. Baugh gave notice to TD Bank.

       29.     As a result of the breach of contract committed by TD Bank identified herein, the

Defendant is liable to Mr. Baugh for damages to include: general damages and actual damages as

described above.

                            DESIGNATION OF TRIAL COUNSEL

       Plaintiff hereby designates Gregory Gorski as trial counsel in the above-captioned matter.

Plaintiff reserves the right to amend this designation as necessary.


                                 DEMAND FOR JURY TRIAL


       Plaintiff hereby demands a trial by jury.




                                              Respectfully Submitted,

                                              GORSKI LAW, PLLC



                                      BY:      /s/ Gregory Gorski
                                              GREGORY GORSKI, ESQUIRE
                                              1635 Market Street, Suite 1600
                                              Philadelphia, PA 19103
                                              (215) 330-2100

                                              Attorneys for Plaintiff


Dated: December 2, 2020




                                                   5
